PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/748,471
Filing Date: 29 Jan 2018
Appellant(s): NERSISYAN et al.



__________________
ZACHARY J. SCHENFISCH
For Appellant




EXAMINER’S ANSWER


This is in response to the appeal brief filed January 29, 2021 appealing from the Office action mailed November 27, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
November 27, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
(2) Response to Argument
	i. Appellant respectfully submits that the Zhu reference does not teach scan, using a backend wireless device driver, the network packets transmitted across the dedicated data path from the frontend wireless device driver to the backend wireless device driver to detect a possible malware attack in the guest domain...
The examiner respectfully disagrees with the argument. The appellant argued that the cited portions of Zhu fail to disclose or suggest scan, using in the backend wireless device driver, the network packets transmitted across the dedicated data path the frontend wireless device driver to the backend wireless device driver to detect a possible malware attack in the guest domain. Contrary to the applicant assertion, as stated in the office action the Zhu reference discloses step (1) the attacker virtual machine sends a data package to virtual machine 170 (frontend wireless device driver). Because virtual machines within a virtualization environment theoretically may not communicate directly with one another (each is conceptually executing on a different computer), they need to communicate using a virtual network which is supplied by hypervisor 130 (dedicated data path) and the privileged domain 140 (backend wireless device driver). In step (2) the hook point 145 intercepts the data package (each of its packets, one-by-one) and puts it into the inter-VM queue 190. In step (3) the security virtual machine inspects the data packets and sends a verdict for each packet back to the privileged domain indicating pass or block. Furthermore, the Zhu reference discloses in step 224 a software application on the security virtual machine analyzes the data packets sent to it from the queue 190. Depending upon the policy that an enterprise wishes to enforce, the level of sophistication of the security machine, or the type of malicious software to be detected, the application may analyze packets one-by-one, in groups, or the entire data package sent from the attacker's machine. One of skill in the art will understand how to analyze a data packets or a group of packets to detect malicious software. For example, an anti-virus pattern file may be applied to a collection of packets in order to detect malicious software. Another example is an IPS (Intrusion Prevention System)/IDS (Intrusion Detection System) that detects attacks based on packets; an anti-virus application scans the contents after assembling the packets (see Zhu par. 0042).
Thus this argument should be found unpersuasive and the rejection should be sustained.

For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted,

/SAMUEL AMBAYE/Examiner, Art Unit 2433    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                                                                                                                                                                                                                            

Conferees:


/WASIKA NIPA/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.